NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0024n.06
                            Filed: January 9, 2006

                                           No. 04-2214

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES,                                           )
                                                         )        ON APPEAL FROM THE
Plaintiff-Appellee,                                      )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE EASTERN
v.                                                       )        DISTRICT OF MICHIGAN
                                                         )
JOSEPH F. HARANDA,                                       )                          OPINION
                                                         )
Defendant-Appellant.                                     )
                                                         )
                                                         )


BEFORE:        RYAN, and COLE, Circuit Judges; SARGUS, District Judge.*

       PER CURIAM. Joseph Haranda appeals the district court’s denial of his motion for

judgment of acquittal following a jury trial for theft of public money. Specifically, Haranda sought

a replacement Internal Revenue Service refund check from the United States Treasury Department

when his ex-girlfriend cashed the original. A jury found that Haranda, who had since received the

proceeds from the first check, unlawfully retained the proceeds from the second. Haranda argues

that, because the second check was made payable to him and not issued in error, it was not a “thing

of value of the United States.” See 18 U.S.C. § 641. Following a careful review of the record and

having considered the arguments of both parties, we conclude that District Judge David M.




       *
        The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 04-2214
United States v. Haranda

Lawson’s comprehensive opinion fully and correctly addressed the issues before this Court. We

therefore affirm the district court’s judgment on the basis of its opinion.




                                                -2-